 329 NLRB No. 221NOTICE:  This opinion is subject to formal revision before publication in thebound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Beverly EnterprisesŠMinnesota, Inc. d/b/a GoldenCrest Healthcare Center and United Steelwork-ers of America, AFLŒCIOŒCLC. Case 18ŒCAŒ15295September 17, 1999DECISION AND ORDERBY CHAIRMAN TRUESDALE AND MEMBERS FOXAND LIEBMANPursuant to a charge filed on July 19, 1999, the Gen-eral Counsel of the National Labor Relations Board is-sued a complaint on July 29, 1999, alleging that the Re-spondent has violated Section 8(a)(5) and (1) of the Na-tional Labor Relations Act by refusing the Union™s re-quest to bargain and to provide information following theUnion™s certification in Cases 18ŒRCŒ16415 and 18Œ
RCŒ16416.  (Official notice is taken of the ﬁrecordﬂ in
the representation proceeding as defined in the Board™s
Rules and Regulations, Secs. 102.68 and 102.69(g);Frontier Hotel, 265 NLRB 343 (1982).)  The Respondentfiled an answer, with affirmative defenses, admitting inpart and denying in part the allegations in the complaint.On August 23, 1999, the General Counsel filed a Mo-tion for Summary Judgment and Brief in Support.  OnAugust 24, 1999, the Board issued an order transferring
the proceeding to the Board and a Notice to Show Cause
why the motion should not be granted.  The Respondent
filed a response.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal to bar-gain and to furnish information, but attacks the validityof the certification on the basis of its claim in the repre-sentation proceeding that the individuals in the bargain-ing unit are statutory supervisors.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding.  Wetherefore find that the Respondent has not raised anyrepresentation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941).We also find that there are no factual issues warrantinga hearing with respect to the Union™s requests to bargainand for information.  The Respondent™s answer admits
that the Union requested it to bargain and to furnish in-formation and further admits that it has refused to bar-gain and to provide the requested information.In its April 29, 1999 letter, the Union requested thefollowing information from the Respondent:1.  A listing of the names, addresses, Social Securitynumbers, job title, date of hire, date of birth, presentwage rate and the date of their last pay increase,
how much the pay increase was and the number of
hours per pay period each works.2.  Names of those in the above-referenced unit whohave health insurance coverage and whether it™ssingle coverage or family, the amount the employee
has to pay for this coverage and the total cost of the
single premium and the family premium.3.  The same information in item number two for dentalcoverage.4.  Any present policy manual that the unit is under.5.  Job descriptions for each job in the unit.6.  Information as to holiday benefits, vacation benefits,sick leave benefits, life insurance, pension benefits,etc.The Respondent™s answer admits that the Respondentrefused to provide this information to the Union.  Fur-ther, although the Respondent™s answer denies that theinformation requested is necessary and relevant to the
Union™s duties as the exclusive bargaining representative
of the unit employees, it appears to do so based on its
assertion that it is not obliged to recognize and bargain
with the Union because the unit is composed of statutorysupervisors as defined by Section 2(11) of the Act.  Inany event, it is well established that, with the exception
of the employees™ social security numbers,1 all of theforegoing types of information are presumptively rele-vant for purposes of collective bargaining and must befurnished on request. See Maple View Manor, Inc., 320NLRB 1149 (1996); Masonic Hall, 261 NLRB 436(1982); and Mobay Chemical Corp., 233 NLRB 109(1977).Accordingly, we grant the Motion for Summary Judg-ment and will order the Respondent to bargain and tofurnish the requested information with the exception of
employees™ social security numbers.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, a Minnesotacorporation with an office and place of business inHibbing, Minnesota, has been engaged in the operation                                                       1 Parkview Manor, 321 NLRB 477, 479 fn. 12 (1996). DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2of nursing home facilities, including a skilled nursingfacility at its Hibbing, Minnesota location.During the 12-month period preceding issuance of thecomplaint, a representative period, the Respondent, inconducting its business operations, derived gross reve-nues in excess of $1 million and purchased and receivedat its Hibbing, Minnesota facility goods valued in excess
of $50,000 directly from points outside the State of Min-nesota.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESA.  The CertificationFollowing the elections held April 8, 1999, the Unionwas certified on April 15, 1999, as the exclusive collec-tive-bargaining representative of the employees in thefollowing appropriate unit:2All full-time and regular part-time registered nurses andlicensed practical nurses employed by the Employer atits Hibbing, Minnesota facility; excluding guards andsupervisors as defined in the Act, and all other employ-ees.The Union continues to be the exclusive representative un-der Section 9(a) of the Act.B.  Refusal to BargainAt all times since April 15 and 29, 1999, respectively,the Union has requested the Respondent to bargain andto furnish information and, since April 29, 1999, the Re-spondent has failed and refused.  We find that this failureand refusal constitutes an unlawful refusal to bargain inviolation of Section 8(a)(5) and (1) of the Act.CONCLUSION OF LAWBy failing and refusing on and after April 29, 1999, tobargain with the Union as the exclusive collective-bargaining representative of employees in the appropriateunit and to furnish the Union requested information, the
Respondent has engaged in unfair labor practices affect-ing commerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to bargain on request with the Union, and, if an
understanding is reached, to embody the understanding
in a signed agreement.  We also shall order the Respon-                                                       2 Elections were held among both the professional and nonprofes-sional employees.  Both groups voted in favor of the Union and theprofessional employees also voted for inclusion in the unit with nonpro-fessional employees.dent to furnish the Union the information requested withthe exception of employees™ social security numbers.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Beverly EnterprisesŠMinnesota, Inc. d/b/aGolden Crest Healthcare Center, Hibbing, Minnesota, its
officers, agents, successors, and assigns, shall1.  Cease and desist from(a)  Refusing to bargain with United Steelworkers ofAmerica, AFLŒCIO, CLC, as the exclusive bargainingrepresentative of the employees in the bargaining unit,
and refusing to furnish the Union information that is
relevant and necessary to its role as the exclusive bar-gaining representative of the unit employees.(b)  In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.  Take the following affirmative action necessary toeffectuate the policies of the Act.(a)  On request, bargain with the Union as the exclu-sive representative of the employees in the followingappropriate unit on terms and conditions of employment
and, if an understanding is reached, embody the under-standing in a signed agreement:All full-time and regular part-time registered nurses andlicensed practical nurses employed by the Employer at
its Hibbing, Minnesota facility; excluding guards andsupervisors as defined in the Act, and all other employ-ees.(b)  Furnish the Union the information that it requestedon April 29, 1999, with the exception of employees™ so-cial security numbers.(c)  Within 14 days after service by the Region, post atits facility in Hibbing, Minnesota, copies of the attachednotice marked ﬁAppendix.ﬂ3  Copies of the notice, onforms provided by the Regional Director for Region 18after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-                                                       3 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ GOLDEN CREST HEALTHCARE CENTER3tained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered,
defaced, or covered by any other material.  In the eventthat, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facilityinvolved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the noticeto all current employees and former employees employed
by the Respondent at any time since April 29, 1999.(d)  Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.
   Dated, Washington, D.C.  September 17, 1999    John C. Truesdale,                         ChairmanSarah M. Fox,                                 MemberWilma B. Liebman,                        Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT refuse to bargain with United Steelworkers ofAmerica, AFLŒCIO, CLC, as the exclusive representativeof the employees in the bargaining unit, and WE WILL NOTrefuse to furnish the Union information that is relevant andnecessary to its role as the exclusive bargaining representa-tive of the unit employees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union and put inwriting and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit:All full-time and regular part-time registered nurses andlicensed practical nurses employed by us at ourHibbing, Minnesota facility; excluding guards and su-pervisors as defined in the Act, and all other employ-ees.WE WILL furnish the Union the information it requestedon April 29, 1999 with the exception of employees™ so-cial security numbers.BEVERLY ENTERPRISESŠMINNESOTA, INC.D/B/A GOLDEN CREST HEALTHCARE CENTER